Citation Nr: 0018412	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  93-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with arthritis and lumbar disc symptomatology, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1992 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board remanded the case for 
additional development of evidence and adjudication of 
inextricably intertwined issues in April 1995 and August 
1997.  In a decision of January 1999, the RO granted a claim 
for service connection for lumbar disc pathology and 
arthritis.  The case has now been returned to the Board for 
adjudication of the remaining issue of entitlement to an 
increased rating.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that an allegation that a disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating for a lumbosacral strain with arthritis and 
lumbar disc symptomatology is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

The Board also finds, however, that further assistance to the 
veteran with the development of evidence is required.  In 
this regard, the Board notes that in a letter dated in March 
1999, the veteran reported that he no longer worked, and had 
to leave a job because his back was giving him too much 
discomfort.  The Board also notes that the report of a 
neurological examination of the veteran conducted by the VA 
in July 1998 shows that the veteran reported that he was 
receiving disability benefits from the Social Security 
Administration.  Significantly, however, evidence from that 
agency has not been obtained.  

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  As noted, the duty to assist the appellant 
in the development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and Social Security Administration 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  As such, the 
Board must obtain all of the records pertaining to the SSA 
decision as such records may be relevant to the claim for an 
increased rating.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991).  

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
including the decision granting such 
benefits as well as the medical records 
relied upon in that decision.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




